Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, FIGS. 2-5 in the reply filed on 3/11/2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2021.
Claim Objections
Claim 1 is objected to because of the following informalities: in lines 10-11, “and and” should be “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 14  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patetn #2,377,086 to Lang (Lang) in view of U.S. Patent #5,305,502 to Abrahams (Abrahams).
With Respect to Claim 1  
Lang discloses a retaining device for securing items to a vehicle having a base with a coupling aperture therethrough, the retaining device comprising: an engaging mechanism having a first end (lower end including 7-9, 11, 2, and related structures) extendable through the aperture in the base (see FIG. 6 showing this type of functionality) and a second end opposite the first end; a head portion (22) secured to the second end of the engaging mechanism and having a portion (3-5) to abut against a portion of the base (see e.g. FIGS. 2 and 
However, Abrahams discloses using a ratchet mechanism on a second tab to lock a first tab of a fastening structure in position, wherein the first tab has a toothed ratchet portion (44), the pivotal attachment being between the ratchet portion (44) and the lever portion (12), and a second tab (24) pivotally attached to the head portion, the second tab having a lever portion (38) and a tooth portion (42) engageable with the toothed ratchet portion of the first tab, the pivotal attachment of the second tab being between the tooth portion and the lever portion of the second tab (see e.g. FIGS. 3 and 5), wherein the tooth portion of the second tab retains the position of the first tab by engagement with the toothed portion of the first tab.

With this modification, movement of the first tab lever towards the engagement mechanism moves the toothed ratchet portion, the engagement mechanism being coupled to the first tab between the lever and the toothed portion of the first tab and wherein the tooth portion of the second tab retains the position of the first tab by engagement with the toothed portion of the first tab and thereby retains a retracted position of the engagement mechanism within the aperture in the base
With Respect to Claim 2  
The retaining device of claim 1, wherein the engagement mechanism comprises a latch member having a longitudinal member (7 or 7-9 and related structures) extending away from the head portion.  
With Respect to Claim 3  
The retaining device of claim 2, wherein the latch member comprises a retaining arm (9) extending transverse to the longitudinal member.  
With Respect to Claim 4  
The retaining device of claim 3, wherein the latch member further comprises a second retaining arm (the other 9) extending opposite the first retaining arm.  
With Respect to Claim 5  
The retaining device of claim 1, wherein the engagement of the first tab and the second tab is between the tooth of the second tab and the toothed portion of the first tab opposite the engagement mechanism and longitudinally further from the engagement mechanism than the pivotal attachments of the tabs to the head portion (Abrahams shows the engagement between the tabs being longitudinally higher/longitudinally further from its engagement mechanism than the pivotal attachments of the tabs, see e.g. FIG. 6, which renders obvious this structure/location).  
With Respect to Claim 8  
The retaining device of claim 1, further comprising a latched configuration and an unlatched configuration, in latched configuration the ratchet and pawl being engaged with one another and in the unlatched configuration the ratchet and pawl being disengaged.  
With Respect to Claim 9  
A retaining device for reversibly securing an accessory rack to a base rack, comprising: a housing member (2) that extends through the accessory rack and the base rack; a head (5 or 4-5, or 3-5) secured to the housing member, wherein the head is configured to engage the 
With Respect to Claim 10  
The retaining device of Claim 9, wherein each of the ratchet and the pawl includes a pivotal attachment to the head (Abrahams has 24 pivotally attached to the same structure/head as its first tab, and so attaching the added second tab of the combination to the head of Lang would have been obvious).  
With Respect to Claim 11  
The retaining device of Claim 10, wherein the pawl includes at least one tooth and the ratchet includes a plurality of teeth for engagement with the at least one tooth of the pawl.  
With Respect to Claim 12  
The retaining device of Claim 11, wherein the pivotal attachment of the pawl is between the thumb lever and the tooth of the pawl and wherein the pivotal attachment of the ratchet is between the thumb lever and the teeth of the ratchet.  
With Respect to Claim 13  

With Respect to Claim 14  
The device of Claim 13, wherein the engagement mechanism is operably connected to the first tab, wherein the first lever (14) is adapted to assume a downward configuration, whereupon the lock is engaged and the engagement mechanism assumes a raised configuration wherein the detent is extended (FIGS. 2 and 6), and wherein the second lever is adapted to assume a downward configuration, whereupon the lock is disengaged, whereby the engagement mechanism assumes a lowered conformation wherein the detent is withdrawn (see the 112 2nd paragraph rejection above for the meaning this indefinite and unclear language is given, this position is not shown, but it is how it operates per the disclosure).  
With Respect to Claim 15  
The device of Claim 14, and wherein the housing includes a tapering portion between the top and bottom, but does not disclose wherein the housing member has a conical shape.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the housing (2) with a conical shape, in order to provide a narrower bottom for ease of insertion while maintaining a larger top to mate with the openings, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 16  

With Respect to Claim 17  
The retaining device of Claim 16 wherein the engagement mechanism comprises a spring clip (7-9, 11, and 26 are a spring clip to the extent claimed) having a first end (9), a second end (the other 9), and a middle portion (7-8 and related structure), each of the first and second ends defining a retaining arm to form a detent and the middle portion forming an elongated tip, 206.381.3300 " F 206.381.3301wherein the elongated tip is operably connected to the first tab and wherein the spring clip is disposed around a cylindrical pin (noting hinge/pivot pin through 8).  
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,099,156 to Chen (Chen) in view of U.S. Patent #5,305,502 to Abrahams (Abrahams).
With Respect to Claim 1  
A retaining device for securing items to a vehicle having a base with a coupling aperture therethrough, the retaining device comprising: an engaging mechanism (60) having a first end extendable through the aperture in the base and a second end opposite the first end (see e.g. FIGS. 3 and 5); a head portion (24 and 20) secured to the second end of the engaging mechanism and having a portion (42) to abut against a portion of the base; a first tab (80) pivotally attached to the head portion, the first tab having a lever portion, wherein movement of the first tab lever towards the engagement mechanism pulls the engagement mechanism; but does not disclose that the first tab includes a toothed ratchet portion, the pivotal attachment being between the ratchet portion and the lever portion; and and a second tab pivotally attached to the head portion, the second tab having a lever portion and a tooth 
However, Abrahams discloses using a ratchet mechanism on a second tab to lock a first tab of a fastening structure in position, wherein the first tab has a toothed ratchet portion (44), the pivotal attachment being between the ratchet portion (44) and the lever portion (12), and a second tab (24) pivotally attached to the head portion, the second tab having a lever portion (38) and a tooth portion (42) engageable with the toothed ratchet portion of the first tab, the pivotal attachment of the second tab being between the tooth portion and the lever portion of the second tab (see e.g. FIGS. 3 and 5), wherein the tooth portion of the second tab retains the position of the first tab by engagement with the toothed portion of the first tab.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Abrahams, to add a second tab and ratchet mechanism similar to that taught by Abrahams to the retaining device of Chen, in order to more securely lock the retaining device in the fastening position to prevent unwanted movement from that position and thus inadvertent removal of the fastener. For clarity, although other constructions are possible, it is Examiner’s position that it would have been obvious to add the ratcheting 
With this modification, movement of the first tab lever towards the engagement mechanism moves the toothed ratchet portion, the engagement mechanism being coupled to the first tab between the lever and the toothed portion of the first tab and wherein the tooth portion of the second tab retains the position of the first tab by engagement with the toothed portion of the first tab and thereby retains a retracted position of the engagement mechanism within the aperture in the base
With Respect to Claim 2  
The retaining device of claim 1, wherein the engagement mechanism comprises a latch member (60 or 64 and/or 66) having a longitudinal member extending away from the head portion.  
With Respect to Claim 3  
The retaining device of claim 2, wherein the latch member comprises a retaining arm (64 or 66) extending transverse to the longitudinal member.  
With Respect to Claim 4  
The retaining device of claim 3, wherein the latch member further comprises a second retaining arm (the other of 64 and 66) extending opposite the first retaining arm.  
With Respect to Claim 5  
The retaining device of claim 1, wherein the engagement of the first tab and the second tab is between the tooth of the second tab and the toothed portion of the first tab opposite the engagement mechanism and longitudinally further from the engagement mechanism than the pivotal attachments of the tabs to the head portion (Abrahams shows the engagement between the tabs being longitudinally higher/longitudinally further from its engagement mechanism than the pivotal attachments of the tabs, see e.g. FIG. 6, which renders obvious this structure/location).  
With Respect to Claim 6  
The retaining device of claim 5, wherein the pivotal attachments of the tabs are on opposite lateral sides of the engagement mechanism (the pivotal attachment of Chen is on one side, and the pivotal attachment of the second tab added per Abrahams will be located on the opposite side in order to have the toothed end extend to mate with the rounded portion of Chen which is located above the engagement mechanism, similar to the Abrahams construction which has its second tab pivot substantially horizontally and have a pivot point some distance laterally from the engagement of the teeth, or to the degree that other locations of the second tab are possible, this location is an obvious selection of an appropriate location or at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04)).  
With Respect to Claim 8  
.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #2,377,086 to Lang (Lang) in view of U.S. Patent #5,305,502 to Abrahams (Abrahams) as applied to claim 1 above, and further in view of U.S. Patent #6,848,727 to Cetnar (Cetnar).
With Respect to Claim 7  
The retaining device of claim 1, and the use of a biasing member (34) secured to the second tab to bias the tab to engagement with the other tab and the lever biased in a direction away from the engagement mechanism, but does not disclose further comprising biasing members secured to both the first and second tabs biasing the tabs to engagement with each other and the levers of each in a direction away from the engagement mechanism.  
	However, Cetnar discloses that it is known in the art and common to have a ratchet/first tab be spring-biased towards the unlatched position to release a locking mechanism, and to maintain the ratchet in the latched position using a spring-biased pawl/second tab.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cetnar, to spring bias the lever arm of the first tab/ratchet to an unlatched position (i.e. in a direction away from the engagement mechanism/upward) in order to provide for easier and/or automatic unlatching of the engagement structure once the pawl is disengaged, as doing so constitutes at most merely automating a manual activity which does not patentably distinguish over the prior art (MPEP 2144.04(III)).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,099,156 to Chen (Chen) in view of U.S. Patent #5,305,502 to Abrahams (Abrahams) as applied to claim 1 above, and further in view of U.S. Patent #6,848,727 to Cetnar (Cetnar).
With Respect to Claim 7  
The retaining device of claim 1, and the use of a biasing member (34) secured to the second tab to bias the tab to engagement with the other tab and the lever biased in a direction away from the engagement mechanism, but does not disclose further comprising biasing members secured to both the first and second tabs biasing the tabs to engagement with each other and the levers of each in a direction away from the engagement mechanism.  
	However, Cetnar discloses that it is known in the art and common to have a ratchet/first tab be spring-biased towards the unlatched position to release a locking mechanism, and to maintain the ratchet in the latched position using a spring-biased pawl/second tab.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cetnar, to spring bias the lever arm of the first tab/ratchet to an unlatched position (i.e. in a direction away from the engagement mechanism/upward) in order to provide for easier and/or automatic unlatching of the engagement structure once the pawl is disengaged, as doing so constitutes at most merely automating a manual activity which does not patentably distinguish over the prior art (MPEP 2144.04(III)).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #7,099,156 to Chen (Chen) in view of U.S. Patent #5,305,502 to Abrahams (Abrahams) as applied to claim 1 above, and further in view of U.S. Patent #6,848,727 to Cetnar (Cetnar).
With Respect to Claim 7  

	However, Cetnar discloses that it is known in the art and common to have a ratchet/first tab be spring-biased towards the unlatched position to release a locking mechanism, and to maintain the ratchet in the latched position using a spring-biased pawl/second tab.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Cetnar, to spring bias the lever arm of the first tab/ratchet to an unlatched position (i.e. in a direction away from the engagement mechanism/upward) in order to provide for easier and/or automatic unlatching of the engagement structure once the pawl is disengaged, as doing so constitutes at most merely automating a manual activity which does not patentably distinguish over the prior art (MPEP 2144.04(III)).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #2,377,086 to Lang (Lang) in view of U.S. Patent #5,305,502 to Abrahams (Abrahams) as applied to claim 9 above, and further in view of U.S. Patent #9,168,875 to Haler (Haler) or alternately over Haler in view of Lang and Abrahams.
With Respect to Claim 19  
Lang in view of Abrahams discloses reversibly securing structures together by the retaining device of claim 9, and using it to detachably hold various parts/structures together, but does not disclose an ATV, comprising a base rack and at least one accessory rack.

It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haler, to use the fastener of Lang as modified by Abrahams as the quick release fastener of Haler, as a mere selection of an art appropriate structure to fastener with the fastener, and/or for the benefits disclosed by Haler for its removable rack system.
Alternately, it would have been obvious in view of Lang and Abrahams to use a fastener as taught by that combination as the quick release fastener of the rack of Haler, as a mere selection of an art appropriate fastener or a mere substitution of one art known fastener and/or for the benefits disclosed by Lang and Abrahams for their structures. 
With Respect to Claim 20  
 	The ATV of Claim 19, wherein the accessory rack includes an opening shaped to receive the housing member, but does not disclose that the opening is polygonal.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the opening in a polygonal shape, as a mere selection of an art appropriate shape to use, to allow for fitting alternative polygonal fasteners, to allow for securing polygonal fasteners without allowing movement, and/or as the particular shape of the opening is a matter of design choice with any mechanical impact of such shape being obvious to one of ordinary skill in the art (e.g. different shapes will fit differently shaped fasteners, allowing or limiting rotation, etc) and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04). 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,919,657 to Benedict, claims 1-20 of U.S. Patent No. 10,399,504, and/or claims 1-20 of U.S. Patent No. 10,625,686 in view of Lang or Chen, and/or Abrahams, and/or Haler. The ‘657, ‘504, and ‘686 Patents disclose similar first and second tabs forming a ratchet and pawl structure as part of a quick release mechanism, and provide some or all of the claimed structure, and with the additional disclosures of Lang, Chen, Abrahams, and/or Haler, render obvious all of the claimed subject matter, see the rejections above using these references for details of what they teach, and particularly how they teach any elements which are not present in the claims of the patents listed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734